Abatement Order filed November 22, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00747-CR
                                    ____________

                          ROBERT SALINAS, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 176th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 692413


                        ABATEMENT                    ORDER

       The reporter=s record has not been filed in this appeal. Appellant is pro se. The
court reporter has informed the court that appellant has not paid or made arrangements to
pay the reporter=s fee to prepare the reporter=s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment of costs.
See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R.
App. P. 35.3(c).
       We ORDER the judge of the 176th District Court to immediately conduct a hearing
at which appellant, appellant=s counsel, if any, and counsel for the State shall participate,
either in person or by video teleconference, to determine whether appellant desires to
prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled to a free
record and appointed counsel on appeal. The judge may appoint appellate counsel for
appellant if necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a record of
the hearing and a supplemental clerk=s record containing the findings and conclusions.
The transcribed record of the hearing, the court=s findings and conclusions, and a videotape
or compact disc, if any, containing a recording of the video teleconference shall be filed
with the clerk of this court on or before December 22, 2011.

       The appeal is abated, treated as a closed case, and removed from this court=s active
docket. The appeal will be reinstated on this court=s active docket when the trial court=s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court=s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.

              It is so ORDERED.

                                       PER CURIAM




                                               2